Notice of Pre-AIA  or AIA  Status
      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Claims 1- 21 are presented for examination.

DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: 
Regarding para [0006], the acronym for ‘PC ‘is not stated  
Regarding para [0024], the acronym for ‘PD ‘is not stated 
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:    
         Regarding claim 1 limitation   a PC communication mode, acronym for PC should be stated followed by abbreviation (PC) in parentheses.

Claim 7 is objected to because of the following informalities:    
        Regarding claim 7 limitation   a PD controller, acronym for PD should be stated followed by abbreviation (PD) in parentheses.

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
      This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

1)  Claim limitations [1]:
 “the intelligent storage device configured to be in the PC Communication mode.”
have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder:
“the intelligent storage device”
coupled with functional language 
PC Communication mode 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 9 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“the intelligent storage device” [Para 0049, 0051; Fig.1, “1”]
 If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,4,7,8, 9, 12,18,20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et.al. (U.S Patent Application Publication 2018/0165241; hereinafter “Wei”) in view of Tsai et.al. (U.S Patent Application Publication 2015/0121095; hereinafter “Tsai”)




Regarding claim 1, Wei discloses a method for accessing an intelligent storage device that includes a first USB interface, a second USB interface, and a storage unit interface [“the memory storage device 10 includes a plurality of connection interface units 401_1 to 401_n..”, 0032; “. each of the connection interface units 401_1 to 401_n may be compatible to … a USB (Universal Serial Bus) standard.”, 0034; Fig.4;], wherein
 the storage unit interface is connected to a storage unit [ “The memory control circuit unit 404 (also referred to as memory controller) is configured to execute a plurality of logic gates or control commands which are implemented in a hardware form or in a firmware form and perform operations, such as writing, reading or erasing data in the rewritable non-volatile memory module 406 according to the commands of the host system 11”, 0039; Fig.4]
 the first USB interface is connected to a USB interface of a USB host or a power adapter through a first USB cable, and a VBUS signal of the first USB interface supplies power for the intelligent storage device and the storage unit [ “The number of the data transmission interface 114 may be one or more.  Through the data transmission interface 114, the main board 20 may be coupled to the memory storage device 10 in a wired manner or a wireless manner. “0034;” host system may be any system capable of substantially cooperating with the memory storage device for storing data.  The host system is illustrated as a computer system.”, 0030;( i.e a host couple to memory storage via a first connection interface unit in a wired manner corresponds to the first cable); “the power signal refers to the power transmitted on at (i.e. a connection interface unit transmitting power from the host corresponds to the first USB interface)
the intelligent storage device is alternatively configured to be in a PC communication mode or a mobile terminal communication mode according to a connection state of the first USB interface [0004; 0029-0030; 0036 “. the channel switching device 402 may analyze the power signal and the non-power signal from the same or different connection interface units among the connection interface units 401_1 to 401_n to generate the analysis result. “, 0037; “If the analysis result of the signal analyzers 511_1 and 511_2 shows that the first signal state of the first signal from connection interface unit 401_1 complies with the first activate condition, and the second signal complying with the second activate condition (also referred to as the second signal corresponding to the second active condition) from the connection interface unit 401_2 does not exist (i.e., not being detected), the controller 522 may control the switch unit 521_1 to turn on the channel 501_1 and control the switch unit 521_2 to cut off the channel 501_2 according to the analysis result ..”, 0052; ( i.e. the connection interface switches between on/ off state based on the signal analysis power/ non-power signal of the respective connection interface.  Hence when a first connection interface unit is activated corresponds to a PC communication mode)].
the intelligent storage device is configured to be in the PC communication mode when detecting that the first USB interface is connected to the USB host [. Taking the memory device having both the USB (Universal Serial Bus) 2.0 and USB 3.0 connection interfaces as an example, a user may connect the memory device to a host system (e.g., personal computer) through anyone of these two connection interfaces for operating the memory device. .0004; 0052;0054; (i.e detecting whether a host is connected to the first interface unit based on the power/ non-power signal and accordingly turning on/ off the channel of the respective interface units)]
in the PC communication mode, the intelligent storage device conducts USB data communication with the USB host through the first USB interface[ “..For example, in one exemplary embodiment, the non-power signal refers to the signal capable for identifying a specific connection interface unit being about to transmit (or being transmitting) data signals”, 0036; 0052;( i.e. the host/ computer performing the data communication with the storage device  via the respective connection interface  unit)], and reads and writes the storage unit through the storage unit interface, and the first USB interface operates in a USB Device mode[ “After the channel 501_1 is turned on, the signal from the connection interface unit 401_1 (also referred to as a first input signal) may be transmitted to the memory control circuit unit 404 through the channel 501_1, ..For example, according to the first input signal, the memory control circuit unit 404 may instruct the rewritable non-volatile memory module 406 to perform a corresponding write, read or erase operation.”, 0053], 
in the mobile terminal communication mode, the second USB interface is connected to a mobile terminal device through a second USB cable[“..wired or  (i.e it is apparent to connect a mobile terminal device to an interface connection unit in a wired or wireless manner to the storage unit)] the intelligent storage device conducts USB data communication with the mobile terminal device through the second USB interface [ 0036; “the analysis result of the signal analyzers 511_1 and 511_2 shows that the second signal state of the second signal from the connection interface unit 401_2 complies with the second activate condition (i.e., the second signal corresponding to the second active condition is detected), and the first signal complying with the first activate condition from the connection interface unit 401_1 does not exist (i.e., the first signal corresponding to the first active condition is not detected).  According to the analysis result, the controller 522 may control the switch unit 521_1 to cut off the channel 501_1 and control the switch unit 521_2 to turn on the channel 501_2. “, 0054; ( i.e. activating the  second connection interface unit based  upon the signals analyzed corresponds to the mobile terminal communication mode) ]and reads and writes the storage unit through the storage unit interface.[“ 0028; “..In such state, the signal from the connection interface unit 401_2 (also referred to as a second input signal) may be transmitted to the memory control circuit unit 404 through the channel 501_2, .., 0054]  .
However, Wei does not expressly disclose the intelligent storage device is configured to be in the mobile terminal communication mode when detecting that the first USB interface is connected to the power adapter.
Tsai teaches, 
the intelligent storage device is configured to be in the mobile terminal communication mode when detecting that the first USB interface is connected to the power adapter [ “the hub device 100 includes a control unit 110, one or a plurality of USB-PD ports and one or a plurality of USB ports…”, 0025- 0026; “... If the first external device 150 is complied with the USB-PD interface, the control unit 110 can communicate with the first external device 150 according to related protocol of the USB-PD interface, so as to learn the profile of the USB-PD interface supported by the first external device 150 ..”, 0032; “the external devices 150, 160-165 are divided into two types of power supply devices and power receiving devices.  The so-called "power supply device" is intermediate equipment connected to other power supply sources (for example, supply mains, mobile power), for example, a power adapter.  The hub device 100 obtains power through the power supply device, and provides the power to other power receiving devices connected to the hub device 100.  The so-called "power receiving device" is an electronic product capable of consuming power and required to be charged, for example, a mobile phone, and a tablet computer, etc. …”, 0029; Fig.1 (i.e. the hub device connected to plurality of USB interface for power / data transmission from external devices and detects whether the first USB-PD interface is connected to a power adapter and the other interfaces are connected to power receiving devices such as a mobile phone or a tablet.)].


Regarding claim 2, wherein the intelligent storage device disconnects the VBUS signal of the first USB interface from a VBUS signal of the second USB interface when configured to be in the PC communication mode [ 0036; 0052; “the switch module 52 includes a plurality of switch units 521_1 to 521_n and a controller 522. One end of the switch unit 521_i is coupled to the endpoint Vin_i, and another end of the switch unit 521_i is coupled to an endpoint Vout, where 0<i<(n+1) and i is an integer. The endpoint Vout is coupled to the memory control circuit unit 404. The controller 522 may receive an analysis result of at least one of the signal analyzers 511_1 to 511_n, and control the switch units 521_1 to 521_n according to the analysis result.”, 0049; (i.e. switches corresponding to each interface unit prevents power being provided to the other interface unit and controller controls the power path from each interface unit based on the signals analyzed as illustrated in Fig.5)]

Regarding claim 4, Wei discloses, wherein the second USB interface is a USB Type A female connector [ if a connection interface unit is compatible to USB 2.0 type-a or type-b, the data pin of the connection interface unit may refer to as the D+ pin or the 

Regarding claim 7, wherein the second USB interface is a USB Type C female connector[“in one exemplary embodiment, the first connection interface standard is USB 2.0 type-a, and the second connection interface standard is USB 3.0 type-c..”, 0050], the intelligent storage device further includes a PD controller[ “..a controller 522..”, 0048, Fig.5] and when the intelligent storage device is configured to be in the mobile terminal communication mode[0029-0030], the PD controller and the mobile terminal device fixedly configure the second USB interface as a power source through CCl and CC2 signals of the second USB interface according to a PD protocol[ “the power signal may be provided by the host system and carry information (i.e., power information) related to the power specification of the host system. For example, the power information may be 


Regarding claim 8, Wei teaches, wherein the second USB interface is a USB Type C female connector [0050], the intelligent storage device further includes a PD controller [0048], and when the intelligent storage device is configured to be in the mobile terminal communication mode [0029-0030], the PD controller and the mobile 

Tsai teaches, the intelligent storage device alternatively configures the second USB interface as a power source or a power sink according to a negotiation result [ “When it is determined that the first external device 150 is plugged in, in step S220, the control unit 110 determines whether the first external device 150 is complied with the USB-PD interface. If the first external device 150 is not complied with the USB-PD interface but is only complied with the USB interface, data is transmitted to and power is supplied to the first external device 150 according to a general USB communication protocol (step 230). If the first external device 150 is complied with the USB-PD interface, the control unit 110 can communicate with the first external device 150 according to related protocol of the USB-PD interface,..”, 0032; (i.e. determining whether an interface is capable of supplying or receiving power)], when the second USB interface is configured as the power source, the intelligent storage device connects the VBUS signal of the first USB interface with the VBUS signal of the second USB interface and supplies power for the VBUS signal of the second USB interface[ “..the USB-PD port 120 is complied with related profiles of a USB-PD interface, for example, corresponding physical profiles of having physical pins capable of detecting whether a first external device 150 is complied with the USB-PD interface, or having internal data transmission bus (VBUS) with six pins, etc”,0025;  “The hub device 100 obtains power through the power supply device, and provides the power to other power receiving devices connected to the hub device 100. The so-called "power receiving device" is an 

Regarding claim 12, Wei discloses , wherein the second USB interface is a USB Type C female connector[0050], the intelligent storage device further includes a PD controller[0048; Fig.5], and when the intelligent storage device is configured to be in the mobile terminal communication mode[0029-0030], the PD controller and the mobile terminal device negotiate through CCl and CC2 signals of the second USB interface according to a PD protocol[ 0036; 0049-0051], and conduct USB data communication with the mobile terminal device [0028;0054].  

Tsai teaches, and the intelligent storage device alternatively configures the second USB interface to be in a USB Host mode or USB Device mode according to a negotiation result [ 0032-0033;0036].




Regarding claim 20, Wei discloses wherein the storage unit interface is an SATA interface, a PCIe interface, an SD interface, an MMC interface, a UFS interface, a Toggle NAND Flash interface, or an ONFI NAND Flash interface [0034].  
Regarding claim 21, Wei discloses wherein the first USB interface is a USB Micro B female connector or USB Type C female connector [0048;0050].


Claims 3, 15, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Tsai as applied to claim 1 further in view of Kaechi (U.S Patent Application Publication 2018/0059750

Regarding claim 3, Wei discloses the intelligent storage device in the PC communication mode as outlined in claim 1. Tsai teaches the limitations outlined in claim 1. 
However, Wei, Tsai does not expressly disclose limiting a current from the VBUS signal of the first USB interface to the VBUS signal of the second USB interface 

Kaechi teaches, 
limiting a current from the VBUS signal of the first USB interface to the VBUS signal of the second USB interface [ “The electronic device 301 is able to receive power from the external device 401 (from the VBUS line of the USB) by cable.  In the present embodiment, the electronic device 301 and the external device 401 respectively have USB connectors 321 and 403, and are connected by the USB interface cable 404.  The USB connectors 321 and 403 are one example of a communication means that has a power reception unit (VBUS) that receives power by cable from the external device 401.”, 0025; “it is determined with the load test that the VBUS voltage has dropped to less than the voltage threshold (NO at step S107), the load test circuit 303 controls the BOOTSEL signal to be L. The CHG-IC 302, in response to the BOOTSEL signal being L, limits the VBUS input current value limitation to I2=0.5 A, where I2 is a second current value, irrespective of the result of USB connection detection (step S110).  For example,”, 0057]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wei in view of Tsai with Kaechi. Kaechi’s teaching of determining the power supply capability of an external device connected through an USB interface will substantially improve Wei in view of Tsai’s system to prevent failure or error of the memory storage device by permitting or prohibiting the operations of the storage device based on the power supply capability.


Kaechi teaches the VBUS signal of the first USB interface is connected to the VBUS signal of the second USB interface [ 0025; Fig.3A], limits the current from the first USB interface to the VBUS signal of the second USB interface if the voltage is lower than a preset voltage value [0056-0057].  
Regarding claim 16, Wei discloses the intelligent storage device is configured to be in the mobile terminal communication mode [ 0029-0030; 0036; 0054]
Kaechi teaches ,wherein the intelligent storage device detects the current of the VBUS signal of the first USB interface, and the VBUS signal of the first USB interface is connected to the VBUS signal of the second USB interface[0025;Fig.3A], the intelligent storage device limits the current from the first USB interface to the VBUS signal of the second USB interface if the current is higher than a preset current value[“..the conditions of the VBUS load test are the value of the VBUS load test current (load current) that is determined by the value of VREF_I of the operational amplifier 395 of the load test circuit 303, and the value (voltage threshold) of the power supply capability determination level that is determined by the value of VREF_V of the comparator 361. In the present embodiment, the load current is given as being set to the rated current defined by a standard or a value approximating the rated current. Also, in the present embodiment, the voltage threshold is given as being set to a value that is 95% of the value of the rated voltage defined by a standard...”, 0054; 0057]  

Regarding claim 19, Tsai teaches wherein when detecting that the device connected to the first USB interface is the power adapter, the USB interface type detection module further detects a maximum supply current of the power adapter according to the Battery Charging Specification [0027-0029]. 
Kaechi teaches when the maximum supply current of the power adapter is lower than a preset value [0033, 0054] the intelligent storage device limits the current from the VBUS signal of the first USB interface to the VBUS signal of the second USB interface [0025; 0056-0057].  
Claims 5, 6, 10, 11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Tsai as applied to claims 1, 9, 12 in view of Ghosh et.al. (U.S Patent Application Publication 2016/0321195; hereinafter “Ghosh”) further in view of Ji (U.S Patent Application Publication 2016/0174275)
Regarding claims 5,10, 13 Wei, Tsai does not expressly disclose wherein the second USB interface enumerates the mobile terminal device and identifies the type of the mobile terminal device in the USB Host mode, and when the mobile terminal device is identified as an android device, the second USB interface remains in the USB Host mode and conducts subsequent USB data communication.  

In the same field of endeavor (e.g. a USB smart hub including an upstream port, a plurality of downstream ports, providing enhanced battery charging, data storage security, vendor matching, device authentication, data capture/debug, and role switching), Ghosh teaches,

  the second USB interface remains in the USB Host mode and conducts subsequent USB data communication [ 0029-0030; “USB hub 100 may determine whether the newly-attached device is FlexConnect aware.  For example, the VID/PID may be provided to control processor 106, and control processor 106 may query database 200 to determine whether it contains an entry (row) that matches the VID/PID of the newly-attached device and whether any matching entry indicates that the device is FlexConnect aware (i.e., column I "Flex Connect?" is enabled).  If there is no VID/PID match in database 200, method 900 may proceed from step 910 to step 912 and may allow the device to connect to upstream USB port 104 in any manner discussed above related to instances where USB hub 100 has connected to the device (i.e. maintaining the host mode if certain indicator is not provided and device connects using the standard settings. Hence identifying the device type and maintaining the host mode)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wei in view of Tsai with Ghosh. Ghosh’s teaching of providing enhanced features based on the configuration parameters of the device connected to the smart USB hub will substantially improve Wei in view of Tsai’s system to provide enhanced battery charging, data storage security, vendor matching, device authentication, data capture/debug, and role switching. 


 However, Ghosh does not expressly disclose and when the mobile terminal device is identified as an android device

 In the same field of endeavor (e.g. determining whether a mobile terminal supports a first mode or second mode based on the terminal identification (ID) information.
Ji teaches the mobile terminal device is identified as an android device [ “the controller 150 transmits a message to determine whether the mobile terminal 300 supports a first mode to the mobile terminal 300 (S220).  The first mode refers to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wei in view of Tsai in view of Ghosh with Ji.  Ji’s teaching of determines types of connectivity devices using different operating systems (OS) simultaneously with connection of the devices to the multimedia terminal will substantially enhance Wei in view of Tsai inn view of Ghosh’s system to identify the Apple and Android devices for the purpose of utilizing the apple car play and Android auto features.
 
Regarding claims 6, 11, 14 Ghosh teaches, wherein the second USB interface enumerates the mobile terminal device and identifies the type of the mobile terminal device in the USB Host mode [0030;0068; Fig.9], the second USB interface performs a role switching operation after enumeration and then operates in the USB Device mode and conducts subsequent USB data communication with the mobile terminal device.[0029-0030; 0069; “USB hub 100 may determine whether the FlexConnect aware device wishes to become the USB host.  For example, USB hub 100 may initiate a CONTROL READ transaction and determine that role switching should be performed based on the response provided by the device.  In certain embodiments, the device may be configured to always cause role switching.  In other embodiments, the device 
Ji teaches the mobile terminal device is identified as an apple IOS Device [0065; “Thereafter, upon determining based on the terminal identification information that the mobile terminal 300 supports the second mode (e.g., iOS mode) (S235), the controller 150 transmits a role switching request for role switching to the mobile terminal (S240).  When the mobile terminal 300 supports the second mode (e.g., iOS mode), the mobile terminal 300, starting from iOS version 7.1, supports Apple Accessory Protocol 2 (iAP2) for a CarPlay function and Apple Accessory Protocol 1 (iAP1) for an iPod function.;”, 0066],  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Tsai as applied to claim 1 further in view of Scott (U.S Patent Application Publication 2004/0085290)
Regarding claim 17, Wei discloses wherein the first USB interface operates in the USB Device mode and attempts to conduct a USB data connection with a device connected to the first USB interface [0029-0030; 0036], the first USB interface is connected to the USB host [0057-0058], 

However, Wei, Tsai does not expressly disclose if the connection is successful if the connection is successful within a preset time, if the connection is unsuccessful.

In the same field of endeavor (e.g. identifying whether a device is connected to an intelligent docking station by setting a predetermined time period), Scott teaches 

if the connection is successful if the connection is successful within a preset time, if the connection is unsuccessful. [“Next, in a detect docking query 425, the PDA, and preferably the PDA's communication driver, "pings", queries various pins and/or caches, or otherwise test the connection between the PDA and the IDS until an indication of docking is found, or until a time-out event has occurred.  A time-out is a predetermined period of time, such that if no docking connection is detected during the predetermined period of time, a time-out event is said to have occurred.  If no docking connection is detected by the time a time-out event has occurred in the detect docking query 425, then the PDA docking algorithm 400 proceeds to a display error message act 435 wherein the PDA OS directs the displaying of an error message on the PDA's display.  If in the detect docking query 425 a docking connection is detected, then the PDA docking algorithm 400 proceeds to the initiate PDA act 420].


Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Jaramillo et.al. U.S Patent Application Publication 2017/0115711, teaches communicating power sourcing capabilities for various power delivery solutions. A processing circuitry can communicate, using the voltage control circuit, the additional power sourcing capabilities of the power-sourcing device using voltage variations on the wire, the voltage variations maintaining voltage on the wire within the power-sourcing voltage range. 
   

Zhang U.S Patent Application Publication 2020/0314398, teaches an electronic apparatus, comprising: data and charging port, direct current charging port, data interface, power switch, charging management module, main processor, video receiver, and video processing module.  The power switch detects whether data and charging port or direct current charging port is transferring electrical energy, and enables, according to detection result, conduction between the data and charging port or the direct current charging port and the charging management module.
 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187   

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187